Case 18-55697-lrc   Doc 91   Filed 10/15/18 Entered 10/15/18 17:27:06   Desc Main
                             Document      Page 1 of 4
Case 18-55697-lrc   Doc 91   Filed 10/15/18 Entered 10/15/18 17:27:06   Desc Main
                             Document      Page 2 of 4
Case 18-55697-lrc   Doc 91   Filed 10/15/18 Entered 10/15/18 17:27:06   Desc Main
                             Document      Page 3 of 4
Case 18-55697-lrc   Doc 91   Filed 10/15/18 Entered 10/15/18 17:27:06   Desc Main
                             Document      Page 4 of 4
